Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 7/12/2021.  
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 5-7, 9, 12-15, 19-20 are rejected under 35 U.S.C. 102A2 as being anticipated by US 20200304788 A1-He et al (Hereinafter referred to as “He”)
Regarding claim 3,  HE discloses a method of reconstructing video data [0039-0040), the method comprising: 
receiving a first value indicating a maximum allowed partitioning depth [0043], discloses maxbtdepth which is the value indicating maximum allowed partition depth)
updating the maximum allowed partitioning depth based a second value, wherein a level of the first value if higher than a level of the second value [0073], 
determining a partitioning for a coded video block based on the maximum allowed partitioning depth ([0043], splitting can be iterated until the node reaches max allowed binary tree depth; [0064], the max depth is set as 4. The partition is applied to the CTU first); and
reconstructing the video data based on the determined partitioning for the coded video block (0039-0040).
Regarding claim 5, HE discloses the method of claim 3, wherein the maximum allowed partitioning depth corresponds to a maximum number of times a quad tree leaf node being further partitioned according to a binary split ([0043], according to the QTBT structure, if the quad-tree leaf node size is not larger than a maximum allowed binary tree root node size (MaxBTSize), it can be further partitioned according to a binary tree structure.
Regarding claim 6, analyses are analogous to those presented for claim 3 and are applicable for claim 6, wherein processor ([0114])
Regarding claim 7, analyses are analogous to those presented for claim 5 and are applicable for claim 7.
Regarding claim 9, analyses are analogous to those presented for claim 3 and are applicable for claim 9, decoder (Fig 2), processor 
Regarding claim 12, analyses are analogous to those presented for claim 3 and are applicable for claim 12, encoder (Fig. 1), processor ([0114]).
Regarding claim 13, analyses are analogous to those presented for claim 5 and are applicable for claim 13.
Regarding claim 14, HE discloses the system of Claim 12, the at least one processor of the encoder(Fig 1, [0114])) is further configured to execute the executable instructions to signal the first value indicating the maximum allowed partitioning depth and the second value, wherein the second vlaue indicates the updated maximum allowed partitioning depth) [0043], discloses maxbtdepth which is the value indicating maximum allowed partition depth)
Regarding claim 15, HE discloses the system of Claim 12, wherein partitioning the sample values includes allowing or disallowing one or more subsequent partitioning modes based on the maximum allowed partitioning depth ([0043).
Regarding claim 19, He discloses the method of claim 3, wherein the updated maximum allowed partitioning depth-is updated by replacing the maximum allowed partitioning depth of the first value with the second value ([0073]).
Regarding claim 20, He discloses the method of claim 3, wherein a flag in the video data indicates whether the maximum allowed partitioning depth is updated ([0073]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 rejected under 35 U.S.C. 103 as being unpatentable over US 20200304788 A1-He et al (Hereinafter referred to as “He”), in further view of US 20180070110 A1-Chuang et al (Hereinafter referred to as “Chuang”).
Regarding claim 16, HE discloses the method of claim 3, 
HE fails to explicitly disclose in detail updating the maximum allowed partitioning depth based on one or more inference rules.
However, in the same field of endeavor, Chuang discloses updating the maximum allowed partitioning depth based on one or more inference rules ([109], wherein the interference determines whether the current block can be further split; I.E depending of the inference rules, the max partition will be adjusted so that the current block can be further split).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by HE to disclose updating the maximum allowed partitioning depth based on one or more inference rules as taught by Chuang, to improve the efficiency of using the tree structure ([0103], Chuang).
Regarding claim 17, Chuang discloses he method of claim 16, wherein one of the one or more inference rules are define for a combination of a component channel and a slice type ([0071], slice type and [0115], luma component. The examiner notes that what the rules are used for is optional language and will not be given patentable weight).
Regarding claim 18, the method of claim 17, wherein: the component channel is one of a luma channel and a chroma channel of the video data; and the slice type is one of an intra slice and an inter slice ([0071], slice type and [0115])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487